Citation Nr: 0031013	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-24 828	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an increased evaluation for cervical spine 
myositis with right radiculitis and degenerative joint 
disease, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1977.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

The veteran contends that he is entitled to an increased 
evaluation for his service-connected cervical spine myositis 
with right radiculitis and degenerative joint disease.

Initially, the Board notes that a March 2000 written 
presentation, the veteran's representative related that the 
veteran testified at a personal hearing on July 21, 1999.  
Although there is no other evidence of record that the 
veteran requested or testified at any hearing in regard to 
this claim, it should be determined whether or not the 
veteran testified regarding his cervical spine disability at 
a personal hearing.  If so, the RO should obtain and 
associate the transcript of the hearing.

During the veteran's January 1999 VA neurologic examination, 
the examiner indicated that the veteran's medical records 
were not provided and there is no indication whether the 
veteran's claims file was made available for review.  The 
accompanying orthopedic examination is also silent regarding 
whether the veteran's claims file was made available for 
review.  Moreover, the neurologist reported the reason for 
the evaluation was for a low back condition with 
radiculopathy.  Further, although the veteran's cervical 
spine range of motion was noted, as well as significant give-
way weakness in the upper extremities, there has been no 
assessment of functional limitation as a result of pain or 
painful motion, to include functional loss during flare-ups.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The U.S. Court 
of Appeals for Veterans Claims has held that, under 38 
U.S.C.A. § 5107(a) (West 1991), VA's duty to assist a veteran 
in obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Finally, the Board notes that the 
orthopedist recommended that the veteran be evaluated by a 
rheumatologist.  There is no indication in the record that 
this was accomplished.

Associated with the claims folder is s July 1999 VA 
outpatient treatment record.  The report makes reference to 
magnetic resonance imaging (MRI) findings that are not of 
record.  

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should determine whether the 
veteran testified at a personal hearing 
regarding his claim, and if so, obtain a 
transcript of his testimony and associate 
it with the claims folder.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for VA 
examinations by an orthopedist, a 
neurologist and a rheumatologist, in 
order to determine the nature and extent 
of his service-connected cervical spine 
disability.  The claims folder and a 
separate copy of this remand must be made 
available to the examiners for review 
prior to the examination.  All indicated 
tests, studies and X-rays should be 
performed.  The examiners should set 
forth all objective findings regarding 
the cervical spine disability, including 
complete range of motion measurements.  
The orthopedist should be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's 
cervical spine disability.  The extent of 
any weakened movement, excess 
fatigability or incoordination associated 
with the cervical spine disability should 
be specifically assessed.  The 
orthopedist should also express an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  The neurologist should discuss 
any neurologically based disability, to 
include distorted sensation in the upper 
extremities, muscle spasms, atrophy, 
pain, or decreased reflexes.  The veteran 
is hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim. 

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
adjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


